             Case 1:20-cv-09575-MKV Document 22 Filed 12/01/20 Page 1 of 2

                                               Boca Raton        Melville            San Diego
                                               Chicago           Nashville           San Francisco
                                               Manhattan         Philadelphia        Washington, D.C.



Noam Mandel
noam@rgrdlaw.com




                                                December 1, 2020

                                                                                                        VIA ECF

Honorable Edgardo Ramos
United States District Court
Southern District of New York
40 Foley Square, Room 619
New York, NY 10007

           Re:      Brad Pollack v. Jernigan Capital, Inc., et al.
                    Civil Action No. 1:20-cv-07160-ER

                    John R. Erickson v. Jernigan Capital, Inc., et al.
                    Civil Action No. 1:20-cv-09575-MKV

Dear Judge Ramos:

       We represent plaintiff John R. Erickson. We write concerning Mr. Erickson’s motion for
lead plaintiff appointment, approval of lead counsel, and consolidation of related securities class
actions (ECF No. 13). The opposition deadline occurred yesterday and the motion is unopposed.
We respectfully request that the Court grant the motion.

         Mr. Erickson’s motion satisfies the requirements of 15 U.S.C. §78u-4 et seq. and Federal
Rule of Civil Procedure 42. Mr. Erickson filed a complaint in this district and timely moved the
Court. He has the largest financial interest in this matter of any movant, satisfies the applicable
elements of Rule 23, has retained competent counsel, and otherwise intends to vigorously litigate
this matter. Consolidation of all related securities class actions is likewise merited here and will
facilitate litigation through a single class action claims under the same statute, against the same
defendants, arising from the same transaction, and based upon the same materially misleading
proxy filings. 1



1
    The consolidated action would assert claims based on the entirety of the defendant company’s proxy filings
concerning the merger at issue – i.e., on the preliminary and definitive proxy statements on Forms PREM14A and
DEF14A (filed with the United States Securities and Exchange Commission (“SEC”) on August 20, 2020 and
September 23, 2020, respectively), as amended and supplemented in the company’s Form 8-K (filed with the SEC on




    420 Lexington Avenue   Suite 1832   New York, NY 10170   Tel 212 693 1058   Fax 619 231 7423     rgrdlaw.com
          Case 1:20-cv-09575-MKV Document 22 Filed 12/01/20 Page 2 of 2




December 1, 2020
Page 2


       We have conferred with counsel for all defendants and they take no position with respect to
Mr. Erickson’s motion. We therefore respectfully ask the Court to grant Mr. Erickson’s motion.

        The parties have conferred regarding a schedule for the filing of an amended complaint and
briefing on defendants’ anticipated motion to dismiss and a scheduling stipulation for the Court’s
approval is attached and being filed contemporaneously.

        We stand ready to address any question or concerns Your Honor may have.

                                                   Respectfully submitted,

                                                   Mn Mall
                                                   NOAM MANDEL

cc:     The Honorable Mary Kay Vyskocil
        Matthew DiRisio (via email)




October 16, 2020). The first-filed Pollack complaint asserted claims based solely on disclosures in the Form
PREM14A, which was subsequently amended and supplemented by the Forms DEF14A and 8-K. The plaintiff in the
Pollack action voluntarily dismissed his claims on October 29, 2020. The Erickson complaint asserts claims based on
the Forms PREM14A, DEF14A, and 8-K.
